848 F.2d 1522
47 Fair Empl.Prac.Cas.  426,47 Empl. Prac. Dec. P 38,132James HILL, et al., Plaintiffs-Appellants,v.METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY, Defendant-Appellee.
No. 85-8845.
United States Court of Appeals,Eleventh Circuit.
July 12, 1988.

Isabel Gates Webster, Gary W. Walker, Atlanta, Ga., for plaintiffs-appellants.
Paul A. Howell, Jr., Kutak Rock & Campbell, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia, Robert L. Vining, Jr., Judge.
ON PETITION FOR REHEARING
(Opinion April 11, 1988, 11 Cir., 841 F.2d 1533)
Before KRAVITCH and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant Samuel Andrews has petitioned this court for rehearing of that part of our prior decision dealing with Mr. Andrews individually.   See Hill v. Metropolitan Atlanta Rapid Transit Authority, 841 F.2d 1533, 1544 (11th Cir.1988).  The petition for rehearing is GRANTED.  Leaving all other portions of our opinion intact, we hereby delete those portions of our prior opinion discussing Mr. Andrews and insert the following in place of the fifteenth paragraph of Section III, 841 F.2d at 1543:


2
Because the district court did not make a finding as to why the following plaintiffs were denied relief with respect to their applications for bus driver, we remand the cases of David Johnson, Clifford Mitchell, and Alvin Shorts for an adjudication of their claims.  We remand the cases of Harry Terrell and Samuel Andrews for a slightly different reason.  Terrell applied June 1, 1979, and Andrews applied September 29, 1978.  Their applications were rejected for no apparent reason.  Although the district court found that Terrell became disabled in 1984 and suggested that Andrews became disabled in 1979, the court did not hold that there was any valid reason for the failure to consider these men initially.  Accordingly, they may be entitled to damages for the failure to employ them before they became disabled.